Citation Nr: 1812632	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-32 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral wrist disability.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected bilateral hearing loss.

5.  Entitlement to service connection for dizziness, to include as secondary to service-connected bilateral hearing loss.

6.  Entitlement to service connection for a jaw disability.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to a compensable initial rating for bilateral hearing loss.

9.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) prior to May 24, 2012.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Togus, Maine respectively.  Jurisdiction over this matter resides with the RO in Togus, Maine.

The Veteran withdrew his prior Board hearing request in February 2015.  

These matters were previously before the Board in August 2015 at which time they were remanded for further development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with its remand orders regarding the issues of entitlement to service connection for headaches, entitlement to service connection for dizziness, entitlement to service connection for a jaw disability, and entitlement to service connection for erectile dysfunction and thus, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's claims of entitlement to service connection for degenerative joint disease, lumbar spine and entitlement to service connection for dermatophytosis were granted in a September 2017 rating decision.  Thus, these claims are no longer on appeal and the Board does not have jurisdiction at this time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The issues of entitlement to service connection for headaches, dizziness, jaw disability, and erectile dysfunction; entitlement to a compensable initial rating for bilateral hearing loss; and the issue of entitlement to TDIU prior to May 24, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  There is no medical evidence of record that shows the Veteran has a diagnosis of diabetes mellitus, type II.

2.  There is no competent evidence of record that shows the Veteran has a bilateral shoulder disability, to include as due to arthritis, that had its onset during active service, had its onset during an applicable presumptive period following active service, or is otherwise related to his active service.

3.  There is no competent evidence of record that shows the Veteran has a bilateral wrist disability, to include as due to arthritis, that had its onset during active service, had its onset during an applicable presumptive period following active service, or is otherwise related to his active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a bilateral shoulder disability, to include as due to arthritis, have not been met.  38 U.S.C. § 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a bilateral wrist disability, to include as due to arthritis, have not been met.  38 U.S.C. § 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 8, 2011 and May 10, 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been secured.  He was afforded VA examinations in July 2011 and September 2017.  The Board finds the examination reports adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues of entitlement to service connection for diabetes mellitus, type II, bilateral shoulder disability and bilateral wrist disability, and that no further development of the evidentiary record with respect to these issues is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

A Veteran who served in Vietnam during the Vietnam era is presumed to have been exposed to herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  As the Veteran served in-country during the Vietnam era, exposure to herbicide is conceded in the present case.

If a Veteran was exposed to an herbicide agent, certain diseases, listed at 38 C.F.R. § 3.309(e), including type II diabetes mellitus, will be considered service connected even though there is no record of such disease in service.

Service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R.
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Diabetes Mellitus, Type II

The Veteran is seeking service connection for diabetes mellitus, type II.  As discussed above, the Veteran's exposure to herbicides during in-country service in Vietnam is conceded.

In its August 2015 remand, the Board noted that the Veteran's VA treatment records have reflected varying glucose levels that often indicate a diagnosis of diabetes mellitus, type II.  Therefore, the Board remanded this issue for a VA examination in August 2015.

The Veteran underwent a VA diabetes mellitus in September 2017.  The examiner determined that the Veteran has not been diagnosed with or treated for diabetes mellitus, type II.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to diabetes mellitus, type II.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection for diabetes mellitus, type II must be denied.

Bilateral Shoulder Disability

The Veteran is seeking service connection for a bilateral shoulder disability, to include as due to arthritis.  The Veteran's DD 214 lists his military occupational specialty as a tractor operator.

The Veteran's service treatment records (STRs) are negative for treatment for a right and/or left shoulder injury or right and/or left shoulder pain while in service.

Private medical records dated March 2002 indicate the Veteran reported chronic right shoulder pain as well as left shoulder discomfort that began in the prior two months.  The Veteran stated that he worked operating a crane and used mostly his wrists and hands, but did use his shoulders to pull himself up into and out of the crane frequently during the course of the day.

In a May 2010 Agent Orange examination, the Veteran reported that after leaving service, he worked primarily as a heavy equipment operator in the woods.  He reported history of arthritis of the shoulders and wrists.  VA treatment records dated March 2011 indicate the Veteran reported experiencing chronic pain in his shoulders related to chronic persistent degenerative joint disease.

The Veteran underwent a shoulder examination in September 2017.  The examiner noted the Veteran's diagnoses of bilateral rotator cuff tears and bilateral degenerative arthritis of the shoulders.  The Veteran stated that he thought his "shoulders and wrists" are due to service in Vietnam, but he had no specific injury and sought no treatment after his discharge from service.  The Veteran reported that his shoulders started bothering him in approximately 2010.  The examiner determined that his bilateral shoulder disabilities did not occur in service as there is no evidence of any shoulder problem and his separation examination was negative for any shoulder complaint.  The examiner also noted that there is no evidence of any shoulder problems within one year of the Veteran's separation from service.  The examiner noted that his symptoms began approximately 40 years after his discharge from service.  Notably, the examiner stated that the Veteran's shoulder disabilities are "medically/mechanically due to his work in the woods on heavy equipment for 40+ years and is not due to service and is not secondary to any of his service connected conditions."

As indicated above, the evidence reflects the first treatment for shoulder symptoms occurred more than 40 years after the Veteran's discharge from service, with no competent evidence relating his shoulder disabilities to active service.

Therefore, the Board finds that service connection for a bilateral shoulder disability, to include as due to arthritis, must be denied because the competent evidence of record shows that a bilateral shoulder disability was neither caused nor aggravated by service; and the evidence does not show a bilateral shoulder disability, including degenerative joint disease of the shoulders, within one year of his separation from active service; or that he experienced symptoms of such a condition that continued from service until the present.

The preponderance of the evidence is therefore against a finding of service connection for a bilateral shoulder disability, to include as due to arthritis, and the claim must be denied.  There is no reasonable doubt to be resolved in this case.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 1 Vet. App. 49 (1990).


Bilateral Wrist Disability

The Veteran is seeking service connection for a bilateral wrist disability, to include as due to arthritis.  The Veteran's DD 214 lists his military occupational specialty as a tractor operator.

The Veteran's service treatment records (STRs) are negative for treatment for a right and/or left wrist injury or right and/or left wrist pain while in service.

In a May 2010 Agent Orange examination, the Veteran reported that after leaving service, he worked primarily as a heavy equipment operator in the woods.  He reported history of arthritis of the shoulders and wrists.  VA treatment records dated February 2010 indicate x-rays showed degenerative joint disease of the wrists.

Private medical records dated February 2015 indicate the Veteran underwent a left wrist surgery in June 2014.

The Veteran underwent a VA wrist examination in September 2017.  The examiner noted the Veteran's diagnoses of bilateral carpal metacarpal arthritis and osteoarthritis of the wrists.  The Veteran stated that he did not recall a specific injury to his wrists; but he thinks he may have wrapped his wrists in ACE bandages on occasion over the decades after service.  He reported that he worked on heavy equipment in the woods for 40 to 50 years after service and also used his own chain saw.  He stated that he had surgery on his left wrist in 2014.  He stated that his right wrist does not bother him currently and he did not recall any injury or treatment of the right wrist.  The examiner noted that there is clear x-ray evidence of traumatic arthritis in bilateral wrists, left greater than right.  The examiner opined that the Veteran's bilateral wrist disability is far more likely than not related to the Veteran's work in the woods on heavy equipment and his activities over the years of cutting and stacking wood due to repetitive use for over 40 years after service.  The examiner noted that there is no evidence of any injury or complaint in service.  The examiner stated that the Veteran's use of a bulldozer for 15 months on active duty compared to his work on heavy equipment in the woods for 40 years after service would not medically/mechanically cause his moderate right wrist and severe left wrist degenerative joint disease.

As indicated above, the evidence reflects the first treatment for wrist symptoms occurred 40 years after the Veteran's discharge from service, with no competent evidence relating his wrist disabilities to active service.

Therefore, the Board finds that service connection for a bilateral wrist disability, to include as due to arthritis, must be denied because the competent evidence of record shows that a bilateral wrist disability, including degenerative joint disease of the wrists, was neither caused nor aggravated by service; and the evidence does not show a bilateral wrist disability, including degenerative joint disease of the bilateral wrists, within one year of his separation from active service; or that he experienced symptoms of such a condition that continued from service until the present.

The preponderance of the evidence is therefore against a finding of service connection for a bilateral wrist disability, to include as due to arthritis, and the claim must be denied.  There is no reasonable doubt to be resolved in this case. 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a bilateral wrist disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for headaches, dizziness, jaw disability, erectile dysfunction, claim for an initial compensable evaluation for bilateral hearing loss, and for entitlement to TDIU prior to May 24, 2012.

The Veteran underwent VA examinations in September 2017 for his claims of entitlement to service connection for headaches, dizziness and a jaw disability.  A review of the medical opinions provided reveals that the examiners did not furnish complete opinions as directed by the Board in its August 2015 remand instructions.  More specifically, the examiners failed to state whether or not these conditions were incurred in service or are related to service.  The opinions provided focused on entitlement to service connection for these disabilities on a secondary basis.  On remand, addendum opinions should be provided that address the theory of service connection on a direct basis for each of these disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran underwent a VA male reproductive conditions examination in September 2017.  The examiner documented that the Veteran was diagnosed with erectile dysfunction in 1992.  However, the examiner offered no opinion as to the etiology of the Veteran's erectile dysfunction.  Therefore, this opinion is inadequate for adjudication purposes and an addendum opinion should be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Next, the Board notes that the Veteran most recent VA audiologic examination was conducted in May 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that this examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Therefore, a new VA audiologic examination is needed to determine the current level of disability.

Finally, as the Veteran's entitlement to a TDIU prior to May 24, 2012 is inextricably intertwined with the claims on appeal, the Board finds that this claim must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected bilateral hearing loss and his claimed headaches, dizziness, jaw condition, and erectile dysfunction.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  After completing items 1 and 2 above, return the electronic file, including a copy of this remand, to the VA examiner who conducted the September 2017 VA male reproductive disorder examination for an addendum opinion.  If the September 2017 VA examiner is unavailable, the file should be forwarded to another qualified examiner.  If it is determined that an additional examination of the Veteran is necessary, one is to be arranged.  The entire file must be reviewed by the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current erectile dysfunction was either (a) caused by or (2) permanently worsened beyond normal progression (aggravated) by one of the Veteran's service-connected disabilities (PTSD, bilateral hearing loss, tinnitus, degenerative joint disease of the lumbar spine and/or dermatophytosis), or the medication for treatment of a service-connected disability.  The examiner is asked to identify which medication(s) - if any - would cause or aggravate erectile dysfunction, and for which service-connected disability the identified medication is prescribed.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Return the electronic file, including a copy of this remand, to the VA examiners who conducted the following September 2017 VA examinations: temporomandibular joint condition exam, ear conditions examination and headaches examination addendum opinions.  If the September 2017 VA examiners are unavailable, the electronic file should be forwarded to another qualified examiner.  If it is determined that an additional examination of the Veteran is necessary, one is to be arranged.  The entire file must be reviewed by the examiner.  The examiners are asked to furnish addendum opinions addressing the nature and etiology of the Veteran's claimed headaches, dizziness and jaw arthritis.  The entire claims file must be reviewed by the examiners.

The examiners should provide opinions as to whether it is at least as likely as not that the Veteran's claimed headaches, dizziness and jaw arthritis (a) had their onset in or are related to his military service, or (b) are caused by or aggravated by any one or more of his service-connected disabilities, including PTSD, bilateral hearing loss, tinnitus, degenerative joint disease of the lumbar spine and/or dermatophytosis.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected hearing loss.  The Veteran's file should be made available to the examiner for review.  Any indicated audiologic studies should be performed and the results should be reported in detail.

6.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure that they are responsive to and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


